Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This office correspondence is response to the applicant's after response filed on 07/25/2022.


Allowable Subject Matter


2.	Claims 16-35 are allowed. The following is an examiner's statement of reasons for allowance: In interpreting the claims, in light of the Specification and the applicant's amendments filed on 07/25/2022, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. 
3.	The totality of each element and/or step in claims 16-35 are not alluded to in the combined art of Moon and Lorberbaum. Their teachings either individually or in combination failed to teach or suggest the method recited in claim 16. More specifically, the combination of Moon and Lorberbaum does not teach or suggest "pre-calculating encryption data elements as a key stream for encryption of the touch datasets , different pre-calculated encryption data elements being used for each of the touch datasets; holding the pre-calculated encryption data elements in the input device until the pre- calculated encryption data elements are used for the encryption; determining decryption data elements for decryption based on shared information of the input device and the control device; encrypting the touch datasets based on the pre-calculated encryption data elements when a security function of the application program in the control device queries the sensitive input information; Atty. Dkt. No. 4557.2320001- 3 -Markus KLEIN Reply to Office Action of April 28, 2022Application No. 16/768,137 transmitting the encrypted touch datasets via the bus connection from the input device to the control device; outputting, via an output device, a warning when an error in the encryption is detected by the control device during the decryption, wherein the output device is independent of the input device and cannot be addressed by an aftermarket device; and terminating the transmission of the encrypted touch datasets when the sensitive input information is completed" as recited in claim 16. Accordingly, all the independent claims are allowable over the combination of Moon and Lorberbaum. So, all the dependent claims are allowable by virtue of their dependency upon the independent claims and also due to additional limitations recited in these claims. Therefore, for the foregoing reasons, examiner withdraws of the rejection of claims 16-35. 
4.	However, the prior art of record fails to teach or suggest the above mentioned portions of the present claim invention. Examiner performed an updated search and unable to find any prior art to disclose all the steps mentioned in the independent claims.
5.	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion

6.	Claims 16-35 are patentable.
7.	Claims 1-15 are cancelled.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD W REZA whose telephone number is (571)272-6590.  The examiner can normally be reached on Monday-Friday 8:30-5:30 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436